Citation Nr: 1216056	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-36 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for service-connected thoracolumbar spine disability.

2.  Entitlement to a rating greater than 10 percent for service-connected frontal sinusitis with ear infection.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Stephen M. Vaughn, Accredited Agent


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to October 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In December 2011, the Board remanded the claims listed on the title page to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.

In April 2012, the Board received notice that the Veteran changed his representation in this case with the submission of a properly filed VA Form 21-22a.

The appeal is again REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets any delay in adjudicating these claims, but finds that the adjudicative actions directed by the Board in the December 2011 remand do not appear to have been accomplished.  The Veteran has a legal right to RO compliance with the Board's previous remand orders.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should develop and adjudicate the issues of entitlement to service connection for allergic rhinitis, and entitlement to service connection for a pulmonary disorder to include chronic obstructive pulmonary disorder, asthma, bronchitis and reactive airways disease.  The Veteran should be advised of his appellate rights, and is hereby notified that these claims will not be considered by the Board unless properly appealed.

2.  Obtain clinical records of the Veteran's treatment at the Richmond, Virginia VA Medical Center (VAMC) since September 2010.

3.  Schedule the Veteran for appropriate VA examination(s) to determine the current nature and severity of the chronic orthopedic and neurologic manifestations of his service-connected thoracolumbar spine disability.  The examiner must be provided the claims folder for review.  Following examination and any and all necessary tests necessary, the examiner is requested to provide findings on the following:
      
      a) describe all orthopedic manifestations of service-connected thoracolumbar spine disability which includes opinion as to the extent, if any, of functional loss of use of the thoracolumbar spine due to pain, incoordination, weakness, pain on flare-ups and fatigability with use.  If feasible such findings should be portrayed in terms of degrees of additional loss of motion; and
      
      b) describe all chronic neurologic manifestations of the service-connected thoracolumbar spine disability, to include specifying any and all neurologic symptoms (e.g., neuritis, neuralgia, sensory loss, body part dysfunction, etc.) with reference to the nerve(s) affected - in particular, the examiner should discuss the alleged bowel and bladder dysfunction complaints.

4.  Schedule the Veteran for appropriate examination to determine the likely nature and etiology of his GERD disability.  The examiner must be provided the claims folder for review.  Following examination and any and all necessary tests necessary, the examiner is requested to provide findings on the following:

	a) whether it is at least as likely as not that the Veteran's GERD disability first manifested during active service;

	b) whether it is at least as likely as not that the Veteran's GERD disability is caused by an event(s) during active service;

	c) whether it is at least as likely as not that the Veteran's GERD disability is caused by medications used to treat service-connected disability; OR 

	d) whether it is at least as likely as not that the Veteran's GERD disability has been permanently aggravated beyond the normal progress of the disorder as a result of medications used to treat service-connected disability?

For purpose of examination and opinion, the examiner is specifically requested to address the following:

* the Veteran's treatment for abdominal pain in October 1974;
* the Veteran's treatment for diarrhea in January 1977;
* the Veteran's treatment for gastroenteritis in September 1978;
* the Veteran's treatment for left upper chest pain in October 1978;
* the Veteran's treatment for gastroenteritis in November 1978;
* the Veteran's treatment for probable viral gastroenteritis in July 1979;
* the September 1997 private medical record which reported the Veteran's inability to tolerate Ibuprofen on a regular basis due to gastrointestinal upset;
* the February 21, 2007 VA clinical record recording Veteran's complaint of gastrointestinal upset when taking Motrin for longer than a week; and
* the May 2009 VA clinician opinion that the Veteran's STRs reflect treatment for GERD symptoms. 

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.  

5.  Thereafter, readjudicate the claims remaining on appeal.  With respect to the thoracolumbar spine disability, the RO should specifically consider alternate ratings for IVDS by either combing separate evaluations for the chronic orthopedic and neurologic disabilities, or the total duration of incapacitating episodes of IVDS, whichever results in the higher rating.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

